 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODNEY CASTRO, et al.,                           No. 2:18-cv-02115-KJM-EFB
12                        Plaintiffs,
13           v.                                        ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendant.
16

17                   The court has considered movants Irene Coronado, Erin Chavez, and Claudia

18   Silva’s unopposed ex parte application for an order modifying the court’s order approving of

19   minor’s compromise. In light of movants’ representations regarding changes in the financial

20   markets and the corresponding rates of return for the minors’ annuitized settlements, the court

21   GRANTS the application and makes the following orders.

22                   The order approving minor’s compromise, ECF No. 59, shall be amended

23   regarding the funding and final structures of the minors’ claims as follows:

24                a. At page seven, line 24, the figure $551,268.48 is amended to read $547,604.40.

25                b. At page eight, line 12, the figure $620,981.40 is amended to read $616,947.72.

26                c. At page eight, line 27, the figure $323,508.90 is amended to read $319,043.08.

27                   IT IS SO ORDERED.

28   DATED: January 24, 2020.
                                                       1
